Citation Nr: 0003383	
Decision Date: 02/10/00    Archive Date: 02/15/00

DOCKET NO.  95-40 321A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for a postoperative low 
back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

D. Dean


INTRODUCTION

The appellant had active naval service from September 1970 to 
September 1974.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating determinations by the Fort Harrison Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
case was last before the Board in July 1998, when it was 
determined that the appellant had reopened his previously 
denied claim through the submission of new and material 
evidence; the appeal was then remanded to the RO for further 
development.  After the appeal was returned to the Board in 
July 1999, the Board consulted an independent medical expert 
(IME) concerning the medical question presented by this 
claim.  This IME opinion was received in November 1999.  The 
appellant's representative was notified of the IME opinion 
and submitted additional argument in support of the appeal in 
November 1999.  


FINDINGS OF FACT

1.  The appellant sustained acute and transitory back injury 
as a result of a mountaineering fall in October 1972; the 
injury completely resolved without any residual disability 
before the appellant's separation from active service in 
1974.  

2.  The preponderance of the evidence indicates that the 
herniated lumbar disc which required surgical correction in 
1978 was not related to the acute back injury in October 
1972, or to any other event in service.  


CONCLUSION OF LAW

Entitlement to service connection for a post-operative low 
back disability is not established.  38 U.S.C.A. § 1110 (West 
Supp. 1999); 38 C.F.R. §§ 3.303, 3.304 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131 (West 1991).  The aforementioned 
factual basis may be established by medical evidence, 
competent lay evidence, or both.  38 C.F.R. § 3.307(b).  In 
general, lay witnesses, such as the appellant, are only 
competent to testify as to factual matters, such as what 
symptoms an individual was manifesting at a given time; 
however, issues involving medical causation or diagnosis 
require competent medical evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet.App. 91 
(1993).  

Service connection can be granted for any disease diagnosed 
after discharge from service when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).  

It is also important to note that service connection is only 
appropriate for a chronic disability.  For a showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact of 
chronicity in service is not adequately supported, then 
continuity of symptomatology after discharge from service is 
required to support the claim.  38 C.F.R. § 3.303(b) (1999).  
However, lay evidence of similar symptoms in service and 
currently is not sufficient to demonstrate a nexus between 
the symptoms in service and the current disability; this is a 
medical question and requires competent medical evidence.  
See Hodges v. West, No. 98-1275 (U.S. Vet. App. Jan. 12, 
2000).  

Background

The appellant had active service from September 1970 to 
September 1974, and he sustained a "forced flexion" of his 
lower back when he fell approximately 60 feet while mountain 
climbing in early October 1972.  He did not seek medical 
treatment for low back complaints immediately after the 
injury or during the remainder of his military service.  
Comprehensive physical examination of the appellant by 
military physicians in November 1972 (only one month after 
the back injury) and in August 1974 produced no relevant 
complaints by the appellant or pertinent clinical findings 
indicative of low back pathology. 

After service, the appellant was employed in the building and 
construction trade.  He has alleged that, during the period 
from October 1972 onwards, he experienced significant low 
back pain approximately every four months from which he 
gained immediate relief by rolling himself into a tight ball.  
The evidence indicates that he sought no medical treatment 
for the complaints or for any low back problem until 
approximately 1978.  A lumbar myelogram in October 1978 
disclosed a herniated disc at L5-S1 on the left, after which 
the appellant underwent a lumbar laminectomy.  

The appellant now seeks to establish service connection for 
this post-operative low back disability, maintaining that the 
onset of the low back disability dates from the October 1972 
fall in service.  

Analysis

In October 1979, the appellant's orthopedic surgeon, E.M. 
Voke, M.D., wrote a very brief letter addressed "TO WHOM IT 
MAY CONCERN" indicating that the herniated lumbar disc which 
he excised from the appellant's back in October 1978 
"resulted from a 60 foot mountain climbing fall that the 
patient incurred in the Fall of 1972 while he was in the 
service."  This letter was solicited by the appellant in 
support of his claim for VA disability benefits, and there is 
no indication that Dr. Voke had reviewed the relevant medical 
records or was even aware of the appellant's negative medical 
history in service and for years immediately afterward, 
following the 1972 in-service accident.  This letter appears 
to be based on nothing more than Dr. Voke's unquestioning 
acceptance of the appellant's own recitation of his medical 
history to the effect that he had chronic low back pain since 
the 1972 injury in service.  As such, this opinion is not 
very persuasive, nor is it credible or probative concerning 
the question of the medical causation of the appellant's 
herniated lumbar disc.  See Reonal v. Brown, 5 Vet. App. 458, 
461 (1993) (an opinion based on an inaccurate factual premise 
has no probative value.)  

Another individual, A.H. Scott, D.O., who describes himself 
as a "board certified orthopedic surgeon" (without 
furnishing any corroboration or professional letterhead) has 
also submitted written statements (dated in June 1996 and 
March 1999) in support of the appellant's claim.  He has been 
a personal acquaintance of the appellant since 1990, but has 
no personal knowledge of the events which occurred in service 
or in 1978.  His first letter in June 1996 was based solely 
on a "complete history" which he obtained from the 
appellant.  Dr. Scott indicated at that time that the 
appellant's post-fall symptoms (as related to him by the 
appellant and his wife) were "consistent with an acute 
ruptured lumbar disc," but that he did not complain of, or 
seek medical treatment for, these symptoms "because of his 
family and national [German] work ethic...."  Finally, Dr. 
Scott stated that it was his "professional and personal 
opinion" that the herniated lumbar disc and 1978 surgery 
"are directly related to [the appellant's] active duty 
injury and therefore is service connected."  

The Board noted in its July 1998 remand a concern that Dr. 
Scott's June 1996 opinion was based on a limited and 
incomplete factual background; moreover, it could not be 
ignored that the appellant's silence concerning any back 
complaints from 1972 to 1978 seemed to be inconsistent with 
reason and common sense which dictates that a herniated 
lumbar disc makes its presence known immediately and 
emphatically, and cannot be concealed for a lengthy time by 
any degree of stoicism on the part of the victim.  
Accordingly, the Board directed that the file be referred to 
an appropriate VA physician for a medical opinion concerning 
the etiology of the appellant's low back disability.

The complete claims file, including the service medical 
records and medical records pertaining to the appellant's 
1978 surgery, were reviewed in September 1998 by a physician 
at the VA Medical Center in Fort Harrison.  It was observed 
by that physician that the medical records "speak loudly to 
the fact that there was no back pain at all while [the 
appellant] was in service; he noted the appellant's several 
statements in service specifically denying that he had any 
back problems, and several medical examinations which found 
no low back pathology; he also noted that the appellant was 
willing on many occasions in service to seek medical care for 
problems which are relatively trivial next to a herniated 
lumbar disc.  The VA physician further stated that the 
hyperflexion injury described by the appellant would not 
normally result in a herniated lumbar disc and is not 
consistent with the findings reported during the 1978 
surgery, which were instead consistent with an intercurrent 
injury to the lumbar spine, probably in 1977-78 (since the 
appellant was engaged in heavy lifting in connection with his 
job at that time).  He also stated that a herniated disc 
would be immediately very noticeable and "would not have 
been smoldering for six to seven years" before causing the 
patient to seek medical treatment.  "It certainly would not 
have been relieved for three or four months at a time by 
someone who could just curl up in a ball."  In summary, it 
was reported that "I find that there is absolutely no way to 
service connect his 1978 laminectomy back to a fall that he 
had in service in 1972."  

In response, the appellant submitted another letter from Dr. 
Scott, dated in March 1999, in which he collaterally attacked 
the VA physician's qualifications to offer an opinion in this 
case on the grounds that he was a mere internist, while he 
(Dr. Scott) was a "Board Certified Orthopedic Surgeon" with 
great experience in the field.  He alleged that he had seen 
and treated people over the years who functioned at a high 
level of physical activity in spite of a herniated lumbar 
disc (although it is noted that Dr. Scott apparently never 
treated the appellant and does not therefore include him 
among this number); he asserted from his own personal 
experience that many Army discharge examinations are 
superficial (implying that the appellant's separation 
examination by the Navy was too).  Dr. Scott also contended 
that the injury in service almost certainly disrupted the 
normal mechanical integrity of the lower lumbar spine (which 
is consistent with an acute and transitory injury, as the 
Board understands this statement), even if the disc did not 
completely rupture at that time.  Although he claimed to have 
reviewed additional medical records at that time, it is 
apparent that Dr. Scott's second written opinion is still 
primarily based on the appellant's verbal accounts of his 
medical history and Dr. Scott's fundamental belief in the 
appellant's truthfulness (which is not in doubt) and the 
completeness of his account of the course of his back 
problems (which is at least open to question).  Dr. Scott 
asserted once again that it was far more likely than not that 
the mountaineering fall in October 1972 was causally related 
to the appellant's chronic low back disability.  

It is observed that no persuasive evidence has been submitted 
to indicate that the VA physician in question was not fully 
qualified to offer the medical opinion which he submitted in 
September 1998.  The Board did not require that an orthopedic 
surgeon be consulted for this opinion.  However, in order to 
resolve the conflicting medical opinion reflected by the 
record, the Board in October 1999 referred the entire claims 
file pursuant to 38 U.S.C.A. § 7109 to an IME, not an 
employee of the VA.  After thorough review of all of the 
relevant medical evidence, the IME stated that he differed 
from the opinion of Drs. Voke and Scott.  He observed that 
degenerative discs and subsequent herniation "occur as the 
result of genetics and some degree of repetitive stress.  
Patients generally experience their first symptoms after a 
lifting or twisting injury or other trauma.  In the case 
where an acute stress creates a herniated disc significant 
enough to require surgical management, symptoms are typically 
severe and unrelenting.  This was clearly not the case with 
this patient's injury as he continued naval service without 
reported difficulty."  Consequently, it was his opinion, 
"with a reasonable degree of medical certainty, that this 
patient's fall in 1972 did not specifically cause his 
herniated disc requiring surgical management in 1978."  He 
further noted that, while it was possible that the fall in 
service "contributed to some degree" to the later 
development of the appellant's current back problems, the 
amount of this contribution appeared to be "minimal."  

The Board finds the medical opinion of the IME and VA 
physician in this case to be most credible and probative, 
since they alone were based on a comprehensive review of all 
of the relevant medical records and were not tied to the 
appellant's selective memory of his own medical history, long 
after the fact, as were the opinions of Drs. Voke and Scott.  
Moreover, on careful review of most recent correspondence 
from Dr. Scott, it appears to the Board that he may have 
crossed over the line from an impartial, objective medical 
observer to that of an active advocate, disregarding facts 
adverse to the appellant's claim as noted in contrary medical 
opinion of record.  

According to the most credible and probative evidence of 
record, herniated lumbar discs are generally associated with 
lifting or twisting spinal injuries.  The appellant did not 
sustain a lifting or twisting injury to the spine in 1972, 
but is more likely to have sustained such an injury in 
connection with his job activities in 1977-78.  Furthermore, 
it is highly unlikely that he could successfully deal with a 
herniated disc by curling up into a ball, as he has 
described, or that he would delay seeking medical treatment 
for such disability from 1972 until 1978.  

It is the Board's conclusion following its review and 
evaluation of the evidentiary record that, while the 
appellant may have sustained acute and transitory low back 
injury as a result of an in-service fall, this resolved 
completely itself without residual disability by the time of 
his discharge from active service in September 1974, and the 
onset of his herniated lumbar disc dates from an intercurrent 
lifting or twisting injury in 1977-78, most probably related 
to a post-service event.  


ORDER

Service connection for a postoperative low back disability is 
denied.  



		
	J. F. GOUGH
	Member, Board of Veterans' Appeals



 

